DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 07/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 15-17 directed to an invention non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed blood cell analysis method as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Rodriguez et al. (US 6228652) & Krockenberger et al. (US 2010/0273168).
Rodriguez et al. teach:
1. A blood cell analysis method (Abstract), comprising: 
providing a blood sample (C4/L30-31+); 
making cells in the blood sample pass through a detection area of a blood cell analyzer (e.g., cell-interrogation zone) one by one (C4/L34-55) to obtain forward scattered light information, side scattered light information (C10/L44-C11/L16), and fluorescence information of each cell (C11/L17-28); 
generating a first scattergram based on the forward scattered light information and the fluorescence information to obtain characteristic information of platelets (C8/L21-65; C16/L35-C17/L9); 
generating a second scattergram based on the side scattered light information and the fluorescence information to obtain characteristic information of red blood cell fragments (C16/L35-C17/L9); and 
acquiring a count value for the platelets based on the characteristic information of the platelets (C5/L33-39, C6/L34-37).
However, Rodriguez et al. do not explicitly teach: generating a second scattergram based on the side scattered light information and the fluorescence information to obtain characteristic information of white blood cell fragments; and acquiring a count value for the platelets based on the characteristic information of the platelets and the characteristic information of the white blood cell fragments.

Krockenberger et al. teach:
1. A blood cell analysis method (Abstract), comprising: 
providing a blood sample (¶ 0013); 
making cells in the blood sample pass through a detection area of a blood cell analyzer one by one to obtain forward scattered light information, side scattered light information, and fluorescence information of each cell (¶ 0016, 0032-0035); 
generating a first scattergram based on the forward scattered light information and the fluorescence information to obtain characteristic information of platelets (¶ 0048, 0063); 
generating a second scattergram based on the side scattered light information and the fluorescence information to obtain characteristic information of red blood cell fragments (¶ 0048); and 
acquiring a count value for the platelets based on the characteristic information of the platelets (¶ 0063).
However, Krockenberger et al. do not explicitly teach: generating a second scattergram based on the side scattered light information and the fluorescence information to obtain characteristic information of white blood cell fragments; and acquiring a count value for the platelets based on the characteristic information of the platelets and the characteristic information of the white blood cell fragments.

The prior art fail to teach or fairly suggest the Applicants’ claimed blood cell analysis method, comprising: providing a blood sample; making cells in the blood sample pass through a detection area of a blood cell analyzer one by one to obtain forward scattered light information, side scattered light information, and fluorescence information of each cell; generating a first scattergram based on the forward scattered light information and the fluorescence information to obtain characteristic information of platelets; generating a second scattergram based on the side scattered light information and the fluorescence information to obtain characteristic information of white blood cell fragments; and acquiring a count value for the platelets based on the characteristic information of the platelets and the characteristic information of the white blood cell fragments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798